Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 49-53, 55-68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US 20180376494).
Regarding claim 49,  Hu discloses a method, in a user equipment (UE), of transmitting data to a network (fig. 18), the method comprising: 
sending a request to the network for transmission of the data to the network ([0089], the user equipment first transmits a request to the base station); and 
transmitting the data to the network using a first carrier (fig. 9, [0089][0092], uses uplink transmission resources on the unlicensed frequency band based on the uplink scheduling grant), wherein the first carrier is from a first set of one or more carriers or a second set of carriers different to the first set, and wherein the carrier is from the first set or the second set dependent on a parameter of the data (fig. 9, [0054][0089-92], the user equipment performs uplink data transmission with carrier 1 and carrier 5, where, carrier 1 is in the first set of carriers 1-3 and the carrier 5 is from second set of carriers 4-6; the carriers are grouped based on the amount of data to be transmitted).
	Claims 58, 65 and 67 are rejected same as claim 49. 

Regarding claim 50,  Hu discloses the method of claim 49: wherein the request indicates the parameter of the data, and the method comprises receiving an indication of the first carrier in response to the request; and/or wherein the request identifies the first carrier ([0157], the UE transmits a request and a buffer status report (BSR). The BSR indicates the amount of data to be transmitted by the UE. The eNB transmits two generated uplink (UL) scheduling grants (corresponding to the groups of carriers {1, 2, 3} and {4, 5, 6} respectively) to the user equipment). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
	Claim 59 is  rejected same as claim 50. 

Regarding claim 51,  Hu discloses the method of claim 49: wherein the method comprises determining a list of carriers ordered based on a characteristic of the carriers; wherein the first set comprises one or more first carriers in the list; wherein the second set comprises carriers in the list not in the first set ([0092][0115][0157], detection carriers sequentially, if the carrier is idle, it can be used for data transmission; the eNB transmits two generated uplink (UL) scheduling grants (corresponding to the groups of carriers {1, 2, 3} and {4, 5, 6} respectively) to the user equipment).
	Claim 61 is rejected same as claim 51.

Regarding claim 52,  Hu discloses the method of claim 51, wherein the characteristic comprises uplink Received Signal Strength Indicator (RSSI), uplink Signal to Interference and Noise Ratio (SINR), uplink interference level, downlink RSSI, downlink SINR, and/or downlink interference level ([0157][0166], the control data may include transmission power data which is related to one of the RSSI, SINR or interference value; generates channel parameters such as energy detection parameters). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
	Claim 62 is rejected same as claim 52.

Regarding claim 53,  Hu discloses the method of claim 49, further comprising: receiving an indication of the first set from the network; and receiving an indication of the second set from the network ([0157], the eNB transmits two generated uplink (UL) scheduling grants (corresponding to the groups of carriers {1, 2, 3} and {4, 5, 6} respectively) to the user equipment; upon receiving the scheduling grants).
	Claim 60 is  rejected same as claim 53.

Regarding claim 55,  Hu discloses the method of claim 49, further comprising selecting the first carrier by selecting a carrier from the first set or a carrier from the second set based on the parameter of the data ([0157], upon receiving the uplink scheduling grants, the UE performs data transmission on the selected idle carrier). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 56,  Hu discloses the method of claim 49, wherein the parameter comprises a delay tolerance, a data type, a latency constraint, a reliability requirement, and/or an exception indicator ([0093][0142], based on the priority level of the service of the UE; [0202], data type include vehicle speed, engine speed and trouble information which can be considered as an exception indicator). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claims 64, 66 and 68 are  rejected same as claim 56.

Regarding claim 57,  Hu discloses the method of claim 49, wherein the carriers in the first set are reserved for transmission of data having a predetermined value of the parameter ([0003][0057][0093], spectrum is allocated or reserved for fixed services; a priority level for the user equipment to use the primary carrier to perform data transmission is higher than a priority level for the user equipment to use the secondary carrier to perform data transmission).
Claim 64 is  rejected same as claim 57.


Claims 49, 56, 58, 64-68 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal (US 20100118767).
Regarding claim 49,  Agarwal discloses a method, in a user equipment (UE), of transmitting data to a network (fig. 6), the method comprising: 
sending a request to the network for transmission of the data to the network (figs. 7, 8, step 805, [0046-47][0066-68]); and 
(figs. 7-8, [0046-47][0066-68], transmit data on the assigned resource), wherein the first carrier is from a first set of one or more carriers or a second set of carriers different to the first set, and wherein the carrier is from the first set or the second set dependent on a parameter of the data (figs. 7-8, [0046-47][0066-68], assigning resource to the terminal based on the request of the data class; difference carrier groups (CG1, CG2, CG3 or CG4, which are different) can be assigned to class 1).
	Claims 58, 65 and 67 are rejected same as claim 49. 

Regarding claim 56,  Agarwal disclose the method of claim 49, wherein the parameter comprises a delay tolerance, a data type, a latency constraint, a reliability requirement, and/or an exception indicator ([0033], may request particular amounts of uplink and/or downlink bandwidth for different traffic/data types). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claims 64, 66 and 68 are  rejected same as claim 56.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over  Hu in view of Scholand (US 20200328776).
Regarding claim 54,  Hu discloses the method of claim 49, 
Hu does not explicitly disclose wherein the sending the request to the network comprises, in response to an indication of the first and second sets not being received from the network, sending a request to the network to use an anchor carrier or a carrier other than the anchor carrier based on the parameter of the data.
Scholand discloses wherein the sending the request to the network comprises, in response to an indication of the first and second sets not being received from the network, sending a request to the network to use an anchor carrier or a carrier other than the anchor carrier based on the parameter of the data (Scholand, [0320][0454], terminal device 3801 may first start a transmission request attempt (e.g. by transmitting a BSR message); in case no response message start a new transmission request attempt to use a channel to transmit data. Here, a channel can be an anchor carrier or a carrier other than the anchor carrier. Common radio resource can be anchor channel). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Hu with the teachings given by Scholand. The motivation for doing so would have been to ensure request being received by the network by utilizing efficient retransmission scheme (Scholand, [0320]).
	It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Claims 52 and 62 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over  Agarwal in view of Scholand.
Regarding claim 52,  Agarwal disclose the method of claim 51, 

Scholand discloses wherein the characteristic comprises uplink Received Signal Strength Indicator (RSSI), uplink Signal to Interference and Noise Ratio (SINR), uplink interference level, downlink RSSI, downlink SINR, and/or downlink interference level (Scholand, [0307][0399], the received power can be expressed using RSSI). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Agarwal with the teachings given by Scholand. The motivation for doing so would have been to efficiently conducting power control based on the measured power level (Scholand, [0298]).
Claim 62 is rejected same as claim 52.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/            Primary Examiner, Art Unit 2474